Case 2:21-mc-01047-UA Document 1-1 Filed 08/13/21 Page 1 of 2 Page ID #:3




 1 ROSE LEDA EHLER (State Bar No. 296523)
   Rose.Ehler@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to         Case Number: 2:21-mc-01047
13 CLOUDFLARE, INC.                             DECLARATION OF JAN VAN
                                                VOORN IN SUPPORT OF
14                                              ISSUANCE OF SUBPOENA
                                                PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc. (“MPA”). I submit this declaration on
24 behalf of Columbia Pictures Film Production Asia Limited, Disney Enterprises, Inc.,
25 NBC Studios LLC, Netflix US, LLC, Netflix Worldwide Entertainments, LLC,
26 Sony Animations, Inc., Sony Pictures Entertainment, Inc., Universal City Studios
27 Productions LLLP, Universal Studios LLC, Walt Disney Studios Motion Pictures,
28 Warner Bros. Entertainment, Inc., and Warner Bros. Pictures, a division of WB
                                             -1-                            Case No. 2:21-mc-01047
                         DECLARATION OF JAN VAN VOORN IN SUPPORT OF
                      ISSUANCE OF SUBPOENA PURSUANT TO 17 U.S.C. § 512(h)
 Case 2:21-mc-01047-UA Document 1-1 Filed 08/13/21 Page 2 of 2 Page ID #:4




 1 Studio Enterprises Inc. (“ACE Members”), each of which is a member of the
 2 Alliance for Creativity and Entertainment (“ACE”). ACE is a global coalition of
 3 leading content creators and on-demand entertainment services committed to
 4 supporting the legal marketplace for video content and addressing the challenge of
 5 online piracy. The ACE Members, whether themselves or through subsidiaries and
 6 affiliates, own the copyrights in the below referenced copyrighted works.
 7        2.     The ACE Members (via the Motion Picture Association, Inc.) are
 8 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 9 Inc. to disclose the identities, including names, physical addresses, IP addresses,
10 telephone numbers, e-mail addresses, payment information, account updates and
11 account histories of the users operating the websites listed in the attached Exhibit A.
12        3.     The purpose for which this subpoena is sought is to obtain the identities
13 of the individuals assigned to these websites who have exploited ACE Members’
14 exclusive rights in their copyrighted motion pictures without their authorization.
15 This information will only be used for the purposes of protecting the rights granted
16 to ACE Members, the motion picture copyright owners, under Title II of the Digital
17 Millennium Copyright Act.
18
19        I declare under penalty of perjury under the laws of the United States of
20 America that the foregoing is true and correct to the best of my knowledge,
21 information or belief.
22        Executed at Redondo Beach, California, on August 13, 2021.
23
24
                                                                Jan van Voorn
25
26
27
28
                                              -2-                            Case No. 2:21-mc-01047
                          DECLARATION OF JAN VAN VOORN IN SUPPORT OF
                       ISSUANCE OF SUBPOENA PURSUANT TO 17 U.S.C. § 512(h)
